DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 10/7/2021 has been entered.  Claims 21-25 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt et al. (“The Realistic Robot Simulation (RRS) Interface”) and Harris et al. (US Publication No. 2004/0128026).
Bernhardt teaches:
Re claim 21.  A system for controlling a robot, comprising: 
a simulation processor configured to (i) perform a simulation of movement of a virtual robot performing an operation in a virtual space, wherein the virtual robot is not a real robot, and (ii) generate and store a simulation result based on the simulation, wherein the simulation result includes information indicating an operation program used to control the virtual robot during the simulation (page 321, Abstract and section 1. Introduction: Simulation and off-line programming provide visualizations of robotized production cells, based of geometrical and kinematic modelling, as well as models for the behaviour of the controllers involved.  Page 324, section 6. Results and section 8. Conclusion: The simulation accuracy in off-line programming was sufficiently accurate when the programs were implemented in real robots.); and 
a controller configured to, subsequent to storing the simulation result indicating the operation program used to control the virtual robot during the simulation, control actual movement of the robot based on the simulation result previously stored and generated using the virtual robot (Page 324, section 6. Results and section 8. Conclusion: The simulation accuracy in off-line programming was sufficiently accurate when the programs were implemented in real robots.).
wherein, to generate the simulation result, the simulation processor is configured to (Page 321, abstract: The realistic Robot Simulation project was conceived in part to simulate controller specific motion behaviour of robots with sufficient accuracy.  This was accomplished by integrating original controller software for motion behaviour into off-line programming systems.): 

Bernhardt fails to specifically teach: (re claim 21)
define, in the virtual space, a first region and a second region located inside of the first region, 
control movement of the virtual robot within the virtual space, 
in response to a determination that a predetermined portion of the virtual robot has intruded into the first region, lower an operating speed of the virtual robot, and 


Harris teaches, at Figure 3 and paragraphs [0061-0064 and 0099-0101], a main control loop for a robotic arm may include a boundary controller which monitors the Cartesian position X of a cutter relative to a boundary of a safe region using mathematical models of the robot and its environment. This boundary controller establishes a first region (RII and RIII, Figure 3) and a second region (RIII) located inside of the first region,
controls movement of the virtual robot within the virtual space (paragraphs [0064-0066]), 
in response to a determination that a predetermined portion of the virtual robot has intruded into the first region, lowers an operating speed of the virtual robot (paragraph [0065]), and 
Application No. 16/449,842Page 2 of 10in response to a determination that the predetermined portion of the virtual robot has intruded into the second region, stops the movement of the virtual robot or retracts the virtual robot from the second region (paragraph [0066]).

In view of Harris’ teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Bernhardt, (re claim 21) define, in the virtual space, a first region and a second region located inside of the first region, control movement of the virtual robot 

Bernhardt fails to specifically teach: (re claim 22) further comprising: a memory configured to store the simulation result.
Bernhardt does teach, at the abstract, the disclosed system is for simulation and off-line programming.  Programming inherently requires a memory to store and recall a program.
In view of Bernhardt’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Bernhardt, (re claim 22) further comprising: a memory configured to store the simulation result; since Bernhardt does teach the disclosed system is for simulation and off-line programming, and programming inherently requires a memory to store and recall a program.

Bernhardt further teaches:
Re claim 23.  A simulation method for controlling movement of a virtual robot in a virtual space, wherein the virtual robot is not a real robot, the simulation method comprising: 
using a processor, generating and storing a simulation result that includes information indicating an operation program used to control the virtual robot during the simulation method (page 321, Abstract and section 1. Introduction: Simulation and off-line programming provide visualizations of robotized production cells, based of geometrical and kinematic modelling, as well as models for the behaviour of the controllers involved.  Page 324, section 6. Results and section 8. Conclusion: The simulation accuracy in off-line programming was sufficiently accurate when the programs were implemented in real robots.), generating and storing the simulation result further comprising (Page 321, abstract: The realistic Robot Simulation project was conceived in part to simulate controller specific motion behaviour of robots with sufficient accuracy.  This was accomplished by integrating original controller software for motion behaviour into off-line programming systems.)
Application No. 16/449,842Page 3 of 10subsequent to storing the simulation result, controlling actual movement of the robot based on the simulation result previously stored and generated using the virtual robot (Page 324, section 6. Results and section 8. Conclusion: The simulation accuracy in off-line programming was sufficiently accurate when the programs were implemented in real robots.).

Bernhardt fails to specifically teach: (re claim 23)

a first setting step which sets an operating speed of the virtual robot lower than the operating speed before the intrusion into the first region when the first determining step determines that the predetermined portion has intruded into the first region, 
a second determining step which determines whether the predetermined portion has intruded into a second region located inside of the first region, and 
a stopping step which stops the virtual robot when the second determining step determines that the predetermined portion has intruded into the second region.

Harris teaches, at Figure 3 and paragraphs [0061-0064 and 0099-0101], a main control loop for a robotic arm may include a boundary controller which monitors the Cartesian position X of a cutter relative to a boundary of a safe region using mathematical models of the robot and its environment. This boundary controller determines whether a predetermined portion of the virtual robot has intruded into a first region (RII and RIII, Figure 3) 
sets an operating speed of the virtual robot lower than the operating speed before the intrusion into the first region when the first determining step determines that the predetermined portion has intruded into the first region (paragraph [0065]),

stops the virtual robot when the second determining step determines that the predetermined portion has intruded into the second region (paragraph [0066]).

 In view of Harris’ teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Bernhardt, (re claim 23) a first determining step which determines whether a predetermined portion of the virtual robot has intruded into a first region, a first setting step which sets an operating speed of the virtual robot lower than the operating speed before the intrusion into the first region when the first determining step determines that the predetermined portion has intruded into the first region, a second determining step which determines whether the predetermined portion has intruded into a second region located inside of the first region, and a stopping step which stops the virtual robot when the second determining step determines that the predetermined portion has intruded into the second region; since Bernhardt teaches integrating original controller software into a simulation and off-line programming system to simulate controller specific motion behaviour of the controlled robot with sufficient accuracy, and Harris teaches such an original controller may perform these claimed functions to prevent motion outside of a specific region.  

(re claim 24) further comprising, using the processor: 
a second setting step which sets the operating speed to the operating speed before the intrusion into the first region when the predetermined portion has moved out of the first region.  

Harris further teaches, at paragraphs [0063-0065] and Figure 3, the admittance is constant in region I (RI), and equation (2) show a constant admittance will lead to a constant speed given a constant surgeon’s guiding force. 
In view of Harris’ teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Bernhardt, (re claim 24) further comprising, using the processor: a second setting step which sets the operating speed to the operating speed before the intrusion into the first region when the predetermined portion has moved out of the first region; since Bernhardt teaches integrating original controller software into a simulation and off-line programming system to simulate controller specific motion behaviour of the controlled robot with sufficient accuracy, and Harris teaches such an original controller may perform these claimed functions to prevent motion outside of a specific region.  

Bernhardt further teaches: 
Re claim 25: Further comprising: 
a controlling step which controls actual movement of the robot based on the simulation result generated using the virtual robot acquired in the simulation method (Page 324, section 6. Results and section 8. Conclusion: The simulation accuracy in off-line programming was sufficiently accurate when the programs were implemented in real robots.).

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 10/7/2021, with respect to the rejection(s) of claim(s) 21 and 23-25 under 35 U.S.C. § 102(a)(2) in view of Harris et al. (US Publication No. 2004/0128026) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Bernhardt et al. (“The Realistic Robot Simulation (RRS) Interface”) and Harris et al. under 35 U.S.C. § 103 as outlined above.
Applicant’s arguments, see pages 8-9, filed 10/7/2021, with respect to the 35 U.S.C. § 101 rejection of claims 23 and 24 have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejection of claims 23 and 24 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664